Citation Nr: 1536290	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served with the National Guard from November 1974 to November 1980 and March 1985 to September 1999.  He had active duty for training from February 1975 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO continued its denial of his claim in rating decisions in June and July 2012.

In December 2013, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Also, in June 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of each hearing is of record.  

Since the January 2014 supplemental statement of the case, the RO appears to have associated additional VA medical records with the claims file.  However, such records are generally repetitive of previous evidence of record, indicating continued treatment for sleep apnea.  As this evidence thus has no bearing on the disposition of this matter, the evidence does not constitute additional, relevant evidence, and a remand for RO consideration of the evidence is unnecessary. See 38 C.F.R. §§ 19.37, 20.1304.

Also, in June 2015, the Veteran submitted additional evidence and argument in support of his claim on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The Board notes that in a December 2013 statement, the Veteran withdrew his claim for an increased rating for his right shoulder disability.  As such, that matter is not before the Board.


FINDING OF FACT

Sleep apnea did not manifest during service and is not otherwise due to a period of active service or period of active duty for training.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2011 letter, sent prior to the initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include specificity as to claims related to reserve service, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Although the RO did not provide notice of service connection on a secondary basis, the Board finds that the Veteran had actual notice of how to do so, as indicated by his claiming that his sleep apnea was related to his service-connected right shoulder due to pain and that it developed after he injured his right shoulder.  (December 2013 RO hearing).    Furthermore, he specifically claimed that his right shoulder condition contributed to his sleep apnea.  (February 2013 VA Form 9).  Additionally, he submitted an internet article referencing that obstructive sleep apnea is a risk factor after shoulder arthroplasty.  (April 2015 article "Shoulder Arthritis/Rotator Cuff Tears: causes of shoulder pain").  The Veteran also had a meaningful opportunity to participate in the adjudication process.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records, to include Social Security Administration (SSA) records.  During the June 2015 Board hearing, the Veteran specified that he had already provided VA with NCG records and that his work physical records would not be relevant as he did not report his sleep apnea at those times.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran underwent VA medical examination in December 2013.  The VA examiner provided specific findings referable to the Veteran's claim that his sleep apnea developed secondary to his service-connected right shoulder disability sufficient to for the Board to adjudicate such claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board further finds that a VA examination to address the question of whether sleep apnea developed directly due to service is unnecessary.  As will be further explained below, the only period of active duty or active duty training performed by the Veteran occurred from February 1975 to June 1975 and both the record and the Veteran have indicated that sleep apnea did not develop during that time period.  To the extent that sleep apnea developed during an inactive period of training, service connection is not possible as the Veteran has not claimed, and the record does not indicate, that sleep apnea developed due to an injury incurred while performing inactive duty training.  Rather, the Veteran appears to rest his claim on the mere fact that his sleep apnea was noticed during inactive duty training, based on his loud snoring.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As indicated previously, the Veteran was afforded the opportunity to testify before a DRO in December 2013, prior to the promulgation of the rating decision.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claim.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Additionally, in June 2015, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2015 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the Veteran's in-service experiences that he alleges demonstrates that he had sleep apnea in service, to include reports by others that he snored loudly, including his supervisor, and a fall in 1979 while he was sleeping, which he attributed to sleep apnea.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II. Sleep Apnea Claim

The Veteran contends that he has sleep apnea due to service, or alternatively as secondary to his service-connected right shoulder disability.  He claims that during service he snored so loud that it would interfere with the sleep of other soldiers, and that he had one event where his claimed sleep apnea led him to fall out of bed. (July 2011 claim).  The Veteran has reported that he injured his shoulder while in service and that the sleep apnea did not exist prior to that injury, and as such contributed to the onset of sleep apnea.  (February 2013 Substantive Appeal).

A.  Applicable Law

Under relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 1131.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State. 38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case sleep apnea is not one of the chronic disabilities for which the provisions at 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 are applicable.  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which such Veteran served, service treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). However, although all evidence associated with the claims file has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Factual Background and Analysis

The Veteran has a current diagnosis of sleep apnea.  (December 2013 VA examination).  As such, the question before the Board is whether the sleep apnea was incurred in, or aggravated, while performing active duty or ACDUTRA service.  The Board must also consider whether sleep apnea developed from an injury incurred, or was aggravated while, performing INACDUTRA.

The Board initially notes that the Veteran has reported that he did not see a doctor for sleep apnea until 2005, after falling asleep while waiting for a red light to change while driving his truck.  (June 2015 Board hearing).  His first diagnosis of sleep apnea appears to have been in 2004, after which the Veteran unsuccessfully underwent surgery to try and fix the problem.  (June 2004 Laffitte and Warren medical Center record, February 2005 Medical College of Georgia Hospital and Clinics records, and June 2015 Board hearing).  Therefore, the Veteran does not contend that he was first diagnosed with sleep apnea in service, but rather that he had sleep apnea in service, based on his symptoms such as loud snoring.  

As previously noted, the Veteran served with the Army Reserve National Guard from November 1974 to November 1980 and from March 1985 to September 1999.  However, the Veteran did not perform any active duty during enlistment, other than active duty for training (ACDUTRA) from February 1975 to June 1975.  (September 2013 Request for Information response).  

The above duty date information conforms with the other duty information of record.  The Veteran's first National Guard Bureau Report of Separation and Record of Service documents an enlistment date of November 1974 and separation date of November 1980.  However, the Veteran's DD 214 form documents that the Veteran served 4 months of ACDUTRA, from February 1975 to June 1975.  His second National Guard Bureau Report of Separation and Record of Service documents an enlistment date of March 1985 to September 1999.  During his June 2015 Board hearing, the Veteran similarly reported that he performed his Advanced Individual Training (AIT) from February 1975 to June 1975 and that he subsequently went to his National Guard Unit, and that he did not have any other period of service for which he was issued a DD 214.

The Board will first consider the Veteran's period of ACDUTRA, as the Veteran does not have a period of active duty to also consider.  As previously noted, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.

The Veteran performed ACDUTRA from February 1975 to June 1975.  The Veteran has not claimed that his sleep apnea began during this time period.  During his December 2013 RO hearing, he specifically indicated that he had no problems during basic training and that no one complained about his snoring at that time.  

Furthermore, the Veteran has made repeated references to his sleep apnea starting at later time periods, including 1979 (when he fell off his bunk and hurt his wrist), sometime in the 1980s (when other soldiers did not want to sleep around him), in 1999 (when his platoon sergeant counseled him to see a doctor about his sleeping), and sometime in the 1990s (after he injured his service-connected right shoulder).  (December 2013 RO hearing and June 2015 Board hearing).

Additionally, the Veteran's service treatment records do not document any complaints of, or treatment for, a sleep disorder for the years following 1975.  Indeed, the Veteran repeatedly denied having frequent trouble sleeping and periods of unconsciousness during his years of service after 1975.  (Reports of Medical History from March 1985, May 1987, April 1991, July 1991 and July 1996).  At most, there is a June 1979 service treatment record documenting that the Veteran injured his wrist when he fell out of bed due to his dreaming that night - which occurred approximately four years after the period of ACDUTRA.  

Given the above evidence, the Board finds that the Veteran did not develop sleep apnea during his period of ACDUTRA from February 1975 to June 1975.  

The Board next turns to the question of whether service connection is warranted based on the Veteran's INACDUTRA, which consists of all the Veteran's periods of service, other than ACDUTRA.  The Board would like to make clear that the criteria for service connection are different between ACDUTRA and INACDUTRA periods of service.  To support a claim for service connection for INACDUTRA, the claimed disability must be from an injury incurred, or aggravated, while performing INACDUTRA.  The mere fact that sleep apnea may have begun during a period of INACDUTRA, without an in-service injury causing it, would not warrant service connection.  38 U.S.C.A. §§ 101(24), 106, 1110.

In a June 2015 letter, a VA physician noted that the Veteran reported a history of snoring badly in service.  The physician also reported that he had reviewed the Veteran's June 1979 record of falling out of bed due to his dreaming. The physician indicated that the June 1979 "note does go along with his history of the sleep apnea beginning in service."  The Board finds that the June 2015 letter is not supportive of the Veteran's claim.  The physician did not provide an opinion of the etiology of the sleep apnea, but just rather noted the Veteran's reported history of sleep apnea.  Furthermore, even if the Board were to read the letter as a medical opinion, the Board is not bound to accept opinions by physicians solely on the Veteran's unsupported statements.  See Swann v. Brown, 5 Vet. App. 229 (1993); LeShore v. Brown, 8 Vet. App. 406 (1996).

Furthermore, even if, for the sake of argument, the Board were to consider the June 2015 as a medical opinion finding that the Veteran's sleep apnea developed during service, the letter only references service in June 1979.  The Board reiterates that the Veteran's service after June 1975 would be characterized as INACDUTRA.  As such, service connection would not be supported by a medical opinion finding that the Veteran had sleep apnea while performing INACDUTRA, without a precipitating injury.  

The Veteran has also provided lay evidence, wherein he claims that he had sleep apnea during service, as evidenced by his 1979 fall from bed (which he contends happened due to his sleep apnea) and reports of his loud snoring during service.  The Veteran has submitted numerous lay statements that attest to the Veteran's loud snoring during service, usually referring to a service period in 1999, with some reports that the Veteran would stop breathing at times.  (August 2011 Lay Statements of J.J.Y., D.S., E.A.W., and L.B.).  

None of the lay evidence of record indicates that the sleep apnea developed from an injury, or was aggravated, during INACDUTRA.  Rather all the lay evidence indicates that it was just something that may have existed during INACDUTRA, generally based on the Veteran's loud snoring during such service.  

The Board also notes that to the extent that the Veteran may be claiming that his sleep apnea began during INACDUTRA service and was aggravated by such service, the Board finds such an opinion to not be probative.  

The record is not even clear as to whether the Veteran developed sleep apnea while he served INACDUTRA, such that it could be aggravated.  As previously noted, the Veteran did not receive a diagnosis of sleep apnea until 2004, over 4 years after his separation from service.  Indeed, in February 2000, still after the Veteran's separation from service, his private medical provider, L.L., noted that the Veteran "reports that his wife asked him to ask me about his snoring habits, apparently in the last year or so it's gotten worse he is not having any shortness of breath he doesn't awaken in the morning significantly tired he feels fairly refreshed."  L.L. further noted that "I have recommended a 25 lb weight loss over the next 6 months if he has no change or worsening in his snoring then he needs to be evaluated for sleep apnea otherwise should improve."  (February 2000 L.L. record).  The Veteran's private medical provider specifically considered the Veteran's reports of snoring, but determined that a sleep apnea evaluation was not necessary at that time, unless his symptoms worsened.

Furthermore, while competent to opine on matters within the realm of common medical knowledge, the Veteran has not demonstrated the requisite expertise to translate his sleep symptoms into a clinical diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). As noted above, even private medical provider, L.L. was unsure that the Veteran had sleep apnea in February 2000, after his separation from service, and believed the snoring would improve with weight loss.  (February 2000 L.L. record).  The Board notes that in February 2000 the Veteran weighed 248 pounds, and around when he was diagnosed with sleep apnea in 2004, the Veteran weighed 262 pounds.  (June and October 2004 Laffitte and Warren Medical Center records).  Accordingly, the Board finds that the Veteran's allegations of sleep apnea during INACDUTRA are outweighed by the probative medical evidence of record.  

The Board thus finds that service connection based on INACDUTRA service is not warranted.

The Veteran has further claimed that sleep apnea developed secondary to his service-connected right shoulder disability.  The Veteran injured his right shoulder in August 1994, while doing push-ups.  (October 1994 service treatment record).  The Veteran has claimed that the sleep apnea developed after he injured his right shoulder and attributed the sleep apnea to pain.  (December 2013 RO hearing).

During his December 2013 RO hearing, the Veteran claimed that a Dr. H. told him that his sleep apnea was related to shoulder.  Such evidence, however, is not a probative medical opinion supportive of the Veteran's claim.  A layman's account of what a physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In June 2015, the Veteran submitted an internet article titled "Shoulder Arthritis/Rotator Cuff Tears: causes of shoulder pain" which indicated that "[o]bstructive sleep apnea as a risk factor after shoulder arthroplasty".  The Court has held that, in general, information contained within medical articles and treatise evidence is too abstract to prove the nexus element of a service-connection claim, but that treatises "can provide important support when combined with an opinion of a medical professional."  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Furthermore, a medical article or treatise, standing alone, may provide sufficient evidence of a causal connection when it "discusses generic relationships with a degree of certainty" so that the causal connection is "based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. at 317.  

The article references a possible link between shoulder arthroplasty and sleep apnea.  The Veteran, however, has never had an arthroplasty, or any other surgery, for his service-connected right shoulder.  (October and December 2012 VA examinations).  As such, the article is not relevant to the current claim.  

In December 2013, however, the Veteran underwent a VA examination to address this question.  After review of the claims file and physical examination of the Veteran, the examiner found that his sleep apnea did not develop secondary to his right shoulder disability.  The VA examiner explained that the shoulder is part of the musculoskeletal system, whereas sleep apnea was caused by obstruction of the respiratory passages in the head and neck, usually caused by, or aggravated by, obesity.  The examiner noted that at the time of his July 2011 sleep study, the Veteran had a body mass index (BMI) of 36.6.  She further noted that the two systems were physiologically and anatomically different and did not relate in any way.  She even noted that having a lot of pain in the shoulder does not affect the nose and throat of the body.  She reported that nothing in the medical literature linked the two systems.  The Board notes that although the examiner did not directly state whether sleep apnea was aggravated by right shoulder disability, she clearly implied such a finding as she specifically found that the respiratory system and the musculoskeletal system "did not relate in any way", that the medical literature did not link the two systems, and that the shoulder pain "does not affect the nose and throat".  

The VA examiner's opinion is considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The Veteran has not claimed, and the most probative and credible evidence shows that he did not have symptoms or treatment for sleeping difficulties during his period of ACDUTRA (February 1975 to June 1975).  As to the remainder of his service, which consisted of INACDUTRA, the Veteran has not claimed, and the most probative evidence does not show, that such disorder was caused by injury, or aggravated, during those periods.  Furthermore, the most probative medical evidence does not demonstrate that the Veteran had sleep apnea during INACDUTRA.  Additionally, the December 2013 VA examiner specifically found no relationship between the Veteran's service-connected right shoulder disability and his claimed sleep apnea.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for sleep apnea is denied.  


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


